Title: To Benjamin Franklin from Sarah Bache, 23 June 1781
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured Sir
Philadelphia June 23d. 1781
We were made very happy by Temples Letter informing us You were perfectly well since your last fit of the Gout. I hope you may long continue so—
The things you sent me by Ct. Smith came to hand safe he arrived in Boston, and I got them brought in a Waggon that was comming, almost all the goods in the same Waggon got wet Crossing the North River, I had the good luck to have mine escape, never did any thing come more apropoz. I have been busily employ’d ever since in making the whole Family tidy, and look upon myself much obliged to you for them, Betsy was the hapiest Creature in the world with her Baby told every body who sent it, and Willy asked when first he had his new Cloaths on if he did not look like a Gentleman of Fashion. I was rather pleased with this speech, as I look’d upon him to be a Sloven, indeed he is so active, tis next to an impossibility to keep him whole, he is constantly urging us to let him come to you, Louis is now just the very thing Will was when you came home last, goes up and down stairs in the same way, has the same look (except a little more cast in one eye) and the same easy temper and Chearfulness, he begins to talk cleverly, Betsy is a dear little girl but the greatest talker in the World, You will say so was her Mother, but if you remember the Mother could be hired to hold her tongue, but the daughter cannot I assure you, she will not stay a moment in the house without being with me, and as it would be impossible to write were she is I have sent her a visiting, she is to go to School in September, the confinement in hot weather would be too much for her as the Schools are very much crowded— We were obliged to send George to the Hospital about seven weeks ago as it was impossible to attend him as he ought to be up four pair of stairs from the Kitchen and he was so ofensive nobody could lodge on the same Floor, he got so well as to walk better than he had done some Years, and walked to town on Monday, and died suddenly on Tuesday last, poor Fellow he has suffered very much having been very ill ever since you left us, Mrs Hall is dead with a Cancer in her Breast— and a Son of Mr Franklins, who married a daughter of Your Friend Rhoad’s, the Lad was called Benjamin after you, he was the eldest being near fifteen, he died very suddenly in a fit of the Colic after eating a number of Cherries, and was speechless before they had an Idea of his being in danger, this Summer has as yet been very healthy and cool, I hope it will continue so as I have no place to take the Children, Mrs Duffield has invited them, but her house is filled with Children and Grand Children— I have much more to say but there is other Vessels going in a few days and Mr Bache is waiting for this, I am my dear Sir with true afection your Dutiful Daughter
S Bache
 
Addressed: Dr. Franklin
